*451The court properly determined that petitioner proved by a preponderance of the evidence that the mother abused and neglected Genesis, and derivatively neglected Rachel, based on Rachel’s statements to a doctor at the hospital and to an Administration for Children’s Services caseworker that the mother hit Genesis in the face with a closed fist, pulled Genesis’s hair, and spanked Genesis, after which the child was beaten by her father. The court correctly found that Rachel’s statements were amply corroborated by Genesis’s hospital records and the doctor’s testimony concerning those statements and as to Genesis’s injuries (see Family Ct Act § 1046 [a] [i], [ii]; Matter of Philip M., 82 NY2d 238, 243 [1993]; Matter of Nhyashanti A. [Evelyn B.], 102 AD3d 470 [1st Dept 2013]).
Moreover, the mother admitted that she did not seek medical care for Genesis after the beating. The court properly determined that the mother was aware of Genesis’s father’s propensity for violence in that she was a victim of his domestic abuse, and that she made no effort to restrain him from beating the 22-month-old Genesis in her presence. Concur — Sweeny, J.P., Renwick, Andrias, Freedman and Feinman, JJ.